SHEVIN, Judge.
We affirm defendant’s conviction. See State v. Law, 559 So.2d 187 (Fla.1989); Hampton v. State, 549 So.2d 1059 (Fla. 4th DCA 1989). However, we reverse the order denying defendant’s motion for credit for time served in a mental institution. Because a defendant’s “preconviction detention in a mental institution for incompetence to stand trial ... constitute^] a coercive deprivation of liberty[,]” Tal-Mason v. State, 515 So.2d 738, 740 (Fla.1987), the trial court must award jail-time credit for such detention. Id. Accordingly, defendant is entitled to jail-time credit for the time he was institutionalized. The cause is remanded to the court to recalculate defendant’s jail-time credit.
Conviction affirmed; order on jail-time credit reversed; and cause remanded for proceedings consistent with this opinion.